1 Reported in 207 N.W. 740.
This is an action to recover upon a contract similar to the one in Stern v. Mayer, supra, page 346, except that the amount is to be paid "in monthly payments of $6.15 each, or more at my option, each month hereafter beginning with the month of October 1, 1917." Upon the trial a verdict was directed for defendant. Plaintiff appealed from an order denying his alternative motion for judgment non obstante or a new trial.
Upon authority of Stern v. Mayer, supra, the order of the trial court is affirmed.
Affirmed. *Page 504